Case 3:17-cv-00101-RDM Document 551 Filed 12/01/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff,
: 3:17-CV-101
V. : (JUDGE MARIANI)
NAVIENT CORPORATION, et al., ;
Defendants.
ORDER

AND NOW, THIS 1ST DAY OF DECEMBER, 2020, upon consideration of the
parties’ letters (Docs. 549, 550) arguing that this matter should not be stayed pending a
decision by the Court of Appeals for the Ninth Circuit in Consumer Financial Protection
Bureau v. Seila Law LLC, No. 17-56324, and this Court agreeing with the parties’ reasoning
that the Ninth Circuit is unlikely to address the specific ratification issue presented in this
case, and therefore may not provide this Court, or the parties, with any significant guidance
in deciding Defendants’ Motion for Judgment on the Pleadings, IT IS HEREBY ORDERED

THAT this action will not be stayed and Defendants’ Motion for Judgment on the Pleadings

(Doc. 504) shall be decided in due course.’ Lea, a
Vid “hes

Robert D. Mariani
United States District Judge

 

' Because a decision on Defendants’ motion may be dispositive of the entire action, Defendants’
motion for judgment on the pleadings will be addressed prior to ruling on, if necessary, the parties’ cross-
motions for summary judgment (Docs. 468, 469), Objection to the Special Master's Report (Doc. 459), and
other pending evidentiary motions and unresolved discovery disputes (see e.g. Docs. 391, 507, 519, 524,
543).
